DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazaghi et al (U.S. Pub. No. 2019/0108678 A1) and LIAO et al (U.S. Pub. No. 2013/0033484 A1).


As per claims 1, 12, 20 and 26 Hazeghi disclosed a method comprising: 

extracting, by an RGB image feature mapping neural network (Paragraphs. 174 and 175) {Utilization of Convolution Neural Network (CNN)}, a set of image features from the unannotated RGB image of an object (paragraphs.46, 96 and 173) {A camera collects data from different views of a physical, real-world object and/or scene, then aligns and combines the data to create a 3D model of the shape and color (if available) of the object. In some contexts, the term “mapping” is also used that typically reflects the process of capturing a space in 3D. Among the camera types used for scanning, one can use an ordinary color camera, a depth (or range) camera or a combination of depth and color camera. The latter is typically called RGB-D where “RGB” stands for the red, green, and blue channels of the color image and “D” stands for the depth image (where each pixel encodes the depth or distance of that pixel between the camera and the scene). Scanning system computes depth images or depth maps from the images captured by the acquisition system 20. The depth images may capture different views of the object (e.g., the acquisition system 20 may have different poses, with respect to the object, as it captures images of the object, and the images captured at different poses can be used to generate depth maps of the object from the viewpoints of the different poses). For example, as noted above, in the case of an active stereo depth camera system, a feature block matching and a disparity map may be used to compute the depth map. In another embodiment, one or more undefective object units are made available; these units can be 3-D scanned, allowing the system to learn the characteristics of the object's nominal surface. In addition, the system is provided with a number of defective units of the same object, in which the nature of each defect is clearly specified. The defective samples are 3-D scanned; the resulting surface models could be processed to extract “descriptors” that help the system to automatically discriminate between defective and non-defective parts. Optionally, rather than directly detecting a defect, the system can use these descriptors to detect relevant “features” of the part under exam }; mapping by the RGB image feature mapping neural network (paragraph.46) { A camera collecting RGB data/images from different views of a physical, real-world object and/or scene}, the set of image features associated with the unannotated (RGB) image of the object to a set of depth features associated with a depth map that corresponds to the same pose as the pose of the object in the an annotated RGB image (paragraphs.7 and 46) { Computing depth map(s) form the captured RGB image(s)}, the RGB image feature mapping neural network trained to map features extracted from unannotated RGB images to a depth domain; and determining, a pose estimator neural network (Paragraph.112) { In the embodiment shown in FIG. 5B, the processing system 40 (or client) receives color images and IR images from the acquisition system 20 as input to a depth computation pipeline implementing the depth computation 530. The depth computation pipeline may include a series of modules, including block matching 532 (e.g., identifying blocks of the images having corresponding features), speckle removal 534 (e.g., removing noise), and disparity refinement 536 (e.g., computing depth based on disparity between the IR images. In the embodiment shown in FIG. 5B, the processing system 40 also combines the depth maps to generate a 3D point (or feature) cloud in operation 550 (referred to in FIG. 5B as “point cloud matching camera pose estimation”)} using the set of depth features mapped from the unannotated RGB image of the object, a three-dimensional (3D) pose of the object (paragraphs. 46, 48 and 113} {Constructing 3D model of objects and scenes. Selected color image frames may then be transmitted to the offline processing system 80 for texture mapping computation. Along with the color frames, their associated depth images (at full resolution) are extracted from the depth computation pipeline 530 and transmitted to the offline processing system 80. The offline processing system 80 computes a refinement of the point cloud and camera poses based on this high resolution depth data (e.g., corresponding to operation 550 of FIG. 5A); from the refined point cloud, it computes a 3D model (e.g., a mesh representation corresponding to operation 570 of FIG. 5A), as well as texture maps for the 3D model from the color images.}, the pose estimator neural network (paragraphs.100 and 174) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data} trained to determine 3D poses of the objects in the depth domain (paragraph.177) {Computational module that produces a descriptor vector from a 3-D surface is characterized by a number of parameters.  For example, in the case of a CNN, the computational module is composed by a cascade of "layers", each containing a number of parallel convolutions (filters), each followed by a non-linearity and possibly a data reduction step ("data pooling").  In this case, the parameters may include the number of layers, the coefficients of the filters, the distribution of pooling layers, etc. Proper parameter assignment is key to producing a descriptor vector that can effectively characterize the relevant and discriminative features enabling accurate defect detection.  A machine learning system such as a CNN "learns" some of these parameters from the analysis of properly labeled input "training" data}. Although Hazeghi at least in paragraph 46 disclosed an ordinary color camera capturing images of an object in a pose however Hazeghi did not explicitly disclose obtaining an unannotated red-green-blue (RGB) image of an object in a pose. In the same field of endeavor paragraph.28 of LIAO {Utilize a novel method combining regular RGB images and depth images for robust recognition and tracking of surfaces such as paper documents, along with finger gestures, which in return enables FACT-like interaction with fine-grained document content in 3D space} disclosed obtaining an unannotated red-green-blue (RGB) image of an object in a pose (paragraph.42) {Utilization of regular RGB color camera to capture regular (unannotated) images}
It would have been obvious to one on the ordinary skill in the art before the effective filing date of the invention to have incorporated obtaining an unannotated red-green-blue (RGB) image of an object in a pose as disclosed by LIAO in the method disclosed by Hazeghi in order to make the method more robust, scalable and user friendly.
 
As per claims 2, 13, 21 and 27 Hazeghi-LIAO disclosed the method of claim 1, further comprising training the pose estimator neural network (Paragraphs. 174 and 175) {Utilization of Convolution Neural Network (CNN)} to determine 3D poses of one or more object in one or more depth maps (Hazeghi, paragraphs. 100 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}.

As per claims 3, 14, 22 and 28 Hazeghi-LIAO disclosed the method of claim 2, wherein training the pose estimator neural network (Paragraphs. 174 and 175) {Utilization of Convolution Neural Network (CNN)} to determine 3D poses of the one or more objects in the depth maps comprises: training a depth map feature extractor neural network to extract features associated with the one or more objects from the one or more depth maps (Hazeghi, paragraphs. 63 and 67) {detecting feature(s) in a depth image} for use by the pose estimator neural network to determine the 3D poses of the objects (Hazeghi, paragraphs.100,174 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}

As per claims 4 and 15 Hazeghi-LIAO disclosed the method of claim 2, wherein the one or more depth maps are generated from depth data obtained from at least one  RGB-D camera (Hazeghi, paragraph.46).

As per claims 5 and 16 Hazeghi-LIAO disclosed the method of claim 2, wherein the one or more depth maps are synthetic depth maps generated from a computer-aided design (CAD) model of the object (Hazeghi, paragraph.173).

As per claims 6, 17, 23 and 29 Hazeghi-LIAO disclosed the method of claim 1, wherein mapping the set of image features extracted from the unannotated RGB image of the object to the set of depth features associated with the depth map comprises: training the RGB image feature mapping neural network to map the features extracted from the unannotated RGB image to the features extracted from the depth map (Hazeghi, paragraphs.100, 174 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}

As per claims 7, 18, 24 and 30 Hazeghi-LIAO disclosed the method of claim 1, wherein the 3D pose of the object is determined without an annotated RGB image (Hazeghi, paragraphs. 46 and 48} {Constructing 3D model of objects and scenes}.

As per claims 8, 19 and 25 Hazeghi-LIAO disclosed the method of claim 1, further comprising optimizing a loss function for parameters of the pose estimator network, the depth map feature extractor neural network (paragraph.174 and 175) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data} and the RGB image feature mapping neural network (Hazeghi, paragraphs.101 and 103) {Performing accurate computation to achieve more accurate 3D model of an object}.

As per claim 9 Hazeghi-LIAO disclosed the method of claim 8, wherein optimizing the loss function comprises adjusting the parameters of the pose estimator neural network and the depth map feature extractor network to minimize a difference between a ground-truth 3D pose (Hazeghi, paragraph.178) {Real I.E “ground truth” pose} and the 3D pose determined by the pose estimator neural network (Hazeghi, paragraphs.100,174 and 177) {Processing the image data to improve the calculation or estimation of the pose and the utilization of Convolution Neural Network (CNN) learning these parameters labeled as training data}.

As per claim 10 Hazeghi-LIAO disclosed the method of claim 8, wherein optimizing the loss function comprises adjusting the parameters of the depth map feature extractor network and the RGB image feature mapping neural network to minimize losses from mapping features from an RGB image to the depth domain (Hazeghi, paragraphs.46, 48 and 52) {Improving the quality of the image data by applying enhancement techniques}.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazaghi et al (U.S. Pub. No. 2019/0108678 A1), LIAO et al (U.S. Pub. No. 2013/0033484 A1) and NAYAK et al (U.S. Pub. No. 2017/0060250 A1)

As per claim 11 Hazaghi-LIAO disclosed the method of claim 1. However both Hazaghi and LIAO did not explicitly disclose claim1 further comprising using a maximum mean discrepancy (MMD) to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps. In the same field of endeavor (paragraph.6 of NAYAK) {Capturing 3D data on an object by utilizing depth images} NAYAK disclosed using a maximum mean discrepancy (MMD) (paragraph.35) {Applying Maximum Mean Discrepancy (MMD) on the image data to revise an estimated initial cut} to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps (paragraph.21) {RGB-D camera capturing depth image data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated using a maximum mean discrepancy (MMD) to minimize a domain shift between depth maps generated from depth data captured by an RGB-D camera and synthetically rendered depth maps as disclosed by NAYAK in the method disclosed by Hazaghi-LIAO in order to make method more robust scalable and more accurate.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647